NOT DESIGNATED FOR PUBLICATION

                                           No. 121,817

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                       BRENT A. CORWIN,
                                          Appellant.

                                 MEMORANDUM OPINION


       Appeal from Mitchell District Court; KIM W. CUDNEY, judge. Opinion filed April 24, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: While he was on probation for possessing stolen property, the State
alleged that Brent Corwin committed more than two dozen new crimes across four
Kansas counties. At a hearing on those allegations, the district court found that Corwin
had committed the new offenses; based on that, the court revoked his probation. See
K.S.A. 2019 Supp. 22-3716(c)(7)(C) (giving the district court the discretion to revoke
probation if the defendant commits a new felony or misdemeanor while on probation).


       Corwin has appealed the district court's decision to this court. On appeal, he does
not challenge the district court's finding that he had committed new crimes. Instead, he
just states that "the district court erred in revoking his probation and in imposing the
underlying prison sentence."
       Corwin doesn't explain how the court erred. Nor does he contend that the district
court lacked the discretion to revoke his probation. So whether to revoke his probation
was a discretionary call for the district court. And unless the district court has made a
legal or factual error, we will set aside its discretionary decision only if no reasonable
person could agree with the court's decision. State v. Ward, 292 Kan. 541, 550, 256 P.3d
801 (2011). Corwin repeatedly committed burglary, theft, and criminal property damage
while he was already on probation for possessing stolen property. Based on that, a
reasonable person could agree with the district court that Corwin wasn't a good candidate
to continue on probation.


       On Corwin's motion, we accepted this appeal for summary disposition under
K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019 Kan. S.
Ct. R. 47). We have reviewed the record available to the sentencing court, and we find no
error in its decision to revoke Corwin's probation.


       We therefore affirm the district court's judgment.




                                              2